Filed:  May 14, 1998
IN THE SUPREME COURT OF THE STATE OF OREGON
HENRY KANE,



	Petitioner,





	v.





HARDY MYERS, Attorney 



General, State of Oregon,



	Respondent,



	and





RICHARD BAYER,



	Intervenor.





(SC S45257)
	On petition to review ballot title.





	Submitted on the record May 4, 1998.





	Henry Kane, pro se, filed the petition.





	Jas. Adams, Assistant Attorney General, Salem, filed the

answering memorandum for respondent.  With him on the answering

memorandum were Hardy Myers, Attorney General, and Michael D.

Reynolds, Solicitor General.





	Charles F. Hinkle, ACLU Foundation of Oregon, Portland,

filed the memorandum for intervenor.





	Before Carson, Chief Justice, Gillette, Van Hoomissen,

Durham, Kulongoski, and Leeson, Justices.





	MEMORANDUM OPINION





	Petition for judicial review of ballot title dismissed.





		MEMORANDUM OPINION



		This is a proceeding for judicial review of a ballot

title certified by the Attorney General for a proposed initiative

measure.  See ORS 250.085 (providing procedure for judicial

review of ballot title).  Notice of petitioner's challenge to the

Attorney General's certified ballot title was not given to the

Secretary of State within the time provided in ORS 250.085(4). 

This court therefore has no authority to review the ballot title,

and the petition must be dismissed.  Sizemore v. Myers, 327 Or

71, ___ P2d ___ (1998).



		Petition for judicial review of ballot title dismissed.